UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4544


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARK ARANJO,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:13-cr-00270-MOC-1)


Submitted:   March 26, 2015                 Decided:   April 10, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


J. Michael McGuinness, THE MCGUINNESS LAW FIRM, Elizabethtown,
North Carolina, for Appellant. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mark Aranjo appeals the district court’s order revoking his

supervised       release       and     sentencing           him     to     eight      months’

imprisonment      and    one    year      of       supervised       release.        Aranjo’s

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that there are no meritorious grounds

for appeal but questioning whether (a) the district court erred

in revoking Aranjo’s supervised release, (b) Aranjo’s sentence

is unreasonable, and (c) Aranjo had ineffective assistance of

counsel.        Aranjo was advised of his right to file a pro se

supplemental brief, but he has not filed one.                         We affirm in part

and dismiss in part.

     On July 17, 2014, while this appeal was pending, Aranjo’s

prison   term     ended,       and   he    began          serving    his     new    term   of

supervised release.         We may address sua sponte whether Aranjo’s

challenge to his imprisonment has become moot, for mootness is a

jurisdictional question “grounded in the ‘case-or-controversy’

requirement of Article III of the U.S. Constitution.”                                  United

States     v.    Springer,       715      F.3d       535,     540     (4th     Cir.      2013)

(referencing      U.S.     Const.       art. III,           § 2,     cl. 1).          Because

Aranjo’s eight-month prison term has expired, and no collateral

consequences      thereof      appear     on       the    record,    there     is   no   live

controversy regarding this issue.                        See United States v. Hardy,

545 F.3d 280, 283-84 (4th Cir. 2008).                       Aranjo’s challenge to his

                                               2
prison sentence is therefore moot, and we dismiss this portion

of the appeal.

       However, we retain jurisdiction to review his current term

of     supervised     release        and    the       district       court’s     revocation

decision.        Because      Aranjo       admitted        all    four     of   the    charged

supervised release violations, the district court’s revocation

decision was proper.              See United States v. Pregent, 190 F.3d

279, 283 (4th Cir. 1999).                Turning to the court’s imposition of

the additional term of supervised release, we conclude that the

district court’s imposition of the one-year term was not plain

error.      See United States v. Webb, 738 F.3d 638, 640 (4th Cir.

2013) (stating standard of review); United States v. Crudup, 461

F.3d    433,    439    (4th      Cir.    2006).           Finally,    we     deem     Aranjo’s

ineffective-assistance            claim     inappropriate            for    resolution     on

direct appeal because the record does not conclusively establish

his counsel’s ineffectiveness.                      See United States v. Baptiste,

596 F.3d 214, 216 n.1 (4th Cir. 2010).

       In   accordance        with      Anders,      we    have    reviewed      the    entire

record in this case and have found no meritorious grounds for

appeal.        We therefore dismiss the appeal as moot insofar as

Aranjo challenges his expired term of imprisonment and affirm

the    remainder      of   the    district          court’s      judgment.       This    Court

requires that counsel inform Aranjo, in writing, of the right to

petition     the    Supreme      Court     of       the   United     States     for    further

                                                3
review.    If    Aranjo      requests   that   a   petition        be   filed,   but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this   Court   for    leave      to   withdraw      from

representation.       Counsel’s motion must state that a copy thereof

was served on Aranjo.

     We dispense with oral argument because the facts and legal

contentions     are   adequately    presented      in   the   materials     before

this Court and argument would not aid the decisional process.



                                                              AFFIRMED IN PART;
                                                              DISMISSED IN PART




                                        4